Citation Nr: 9902857	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-27 635 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1989.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1996 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that the conduct of the veteran in 
the creation of the debt constituted bad faith, which 
precluded a grant of waiver of recovery of loan guaranty 
indebtedness in the original amount of $14, 570.59.

This case was previously remanded by the Board in a remand 
attached to an April 1998 decision.  That decision found that 
the veterans conduct did not constitute fraud, 
misrepresentation, bad faith, or lack of good faith, and 
remanded the claim for adjudication of the request for waiver 
of recovery on the basis of equity and good conscience.  That 
development has been completed and this claim is again before 
the Board.

The Board notes that a July 1998 supplemental statement of 
the case granted a waiver of recovery of $4,570.59 of the 
loan guaranty indebtedness, but denied a waiver of recovery 
of the remaining $10,000.00 balance.  As that grant does not 
constitute a full grant of benefits sought on appeal, this 
claim remains before the Board.


FINDINGS OF FACT

1.  The veteran purchased a home in using a mortgage loan 
with a loan guaranty issued on the loan by VA.

2.  The veteran subsequently defaulted on the mortgage and 
the home was foreclosed, resulting in a loss of the property 
which served as security for the VA guaranteed loan.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $14,570.59 was charged as a debt to the 
veteran.

4.  It is not contrary to equity and good conscience to deny 
the veterans claim of entitlement to waiver of recovery of 
the outstanding balance of $10,000.00 of loan guaranty 
indebtedness and to require payment of that remaining balance 
of the loan guaranty indebtedness, with accrued interest.


CONCLUSION OF LAW

It is not contrary to equity and good conscience to deny the 
veterans claim of entitlement to waiver of recovery of the 
remaining balance of $10,000.00 of loan guaranty 
indebtedness, with accrued interest.  38 U.S.C.A. § 5107, 
5302 (West 1991); 38 C.F.R. § 1.962, 1.964, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a waiver of loan guaranty 
indebtedness, in the full original amount of $14,570.59, 
should be granted in equity and good conscience.  After a 
review of the record, the Board finds that the veterans 
contentions are not supported by the evidence, and that it is 
not contrary to equity and good conscience to deny her claim 
and to require recovery of the remaining $10,000.00 balance 
of outstanding loan guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver.  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtors 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtors conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of 
theGovernment.  The Board also notes that any 
misrepresentation of material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (1998).

If the debtors conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad 
faith, or lack of good faith, the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).  In 
applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtors family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a balancing of 
the faults, weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (1998).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.964 (1998); 38 U.S.C.A. § 5302(b) (West 1991).

The evidence shows that the veteran obtained a VA guaranteed 
loan of $37,000.00 to finance the purchase of a home on 
October 27, 1989.  On August 16, 1994, the holder reported 
the loan to be in default for the month of June 1994 and for 
subsequent installments.  Payment plans and efforts to 
reinstate the loan were unsuccessful and a foreclosure sale 
occurred on July 12, 1995.  A claim was paid by VA on the 
loan guaranty, resulting in the loan guaranty indebtedness in 
the original amount of $14,570.59.

The April 1998 Board decision found that the veterans 
conduct in the creation of the debt did not constitute fraud, 
misrepresentation, bad faith, or lack of good faith and that 
waiver of recovery of the debt was not precluded.  Thus, the 
Board remanded the claim for consideration of entitlement to 
waiver of recovery of the loan guaranty indebtedness on the 
basis of equity and good conscience.  On remand, the RO 
readjudicated the veterans claim and a July 1998 
supplemental statement of the case granted a waiver of 
recovery of $4,570.59, while denying a waiver of recovery of 
the remaining $10,000.00 of loan guaranty indebtedness.  As 
the Board has already found that waiver of recovery is not 
precluded, the Board will consider the veterans claim of 
entitlement to waiver of recovery of the outstanding balance 
of $10,000.00 of loan guaranty indebtedness on the basis of 
equity and good conscience.

The veteran purchased her home in October 1989 in conjunction 
with her husband.  She indicated at her July 1996 personal 
hearing, that she separated from her husband in May 1993, 
after having lost her job, and they eventually divorced in 
May 1995.  She moved from the home, and relocated to live 
with her sister.  Her husband remained in residence at the 
home.  The veteran indicated that she desired to sell the 
house, but that her former spouse refused.  When she was 
notified that the mortgage was delinquent, she indicated that 
she contacted him, and he assured her that the delinquency 
had been paid.  The veteran indicated that she did not 
realize that the home was being foreclosed until she received 
service in the foreclosure suit.  She also stated that mail 
sent to her at the address of the subject property was not 
forwarded.

The evidence does not show that the veteran attempted to 
arrange for payment when the mortgage was delinquent.  
However, she explained that her husband assured her that he 
would cure the delinquency.  Furthermore, she did not attempt 
any alternative means to avoid foreclosure, nor did she 
arrange with VA to try to avoid foreclosure.

The Board notes that the veteran did not arrange for payment 
to the holder, or arrange any alternative to foreclosure with 
VA.  However, the Board notes that the veterans marital and 
employment circumstances had changed during the period in 
question, as had her residence, and that her financial 
situation appears to have precluded paying the mortgage.  
Upon leaving her husband, the veteran began a program of 
education and was a student.  Furthermore, the Board notes 
that the veteran was apparently not residing at the property 
in question during the period of mortgage arrearage.  She has 
provided credible testimony that she was not aware of the 
severity of the arrearage or that the home was being 
foreclosed until served with the foreclosure papers.  After 
evaluating the evidence, however, the Board finds that the 
veteran nevertheless bears a high degree of fault in the 
creation of the debt.  Furthermore, the Board finds that 
there is little or not fault on the part of VA in the 
creation of the debt.

The Board finds that collection of the debt would not deprive 
the debtor of basic necessities.  The Board, in the April 
1998 remand, requested that the veteran be provided the 
opportunity to submit current financial information.  That 
information was requested by the RO in a June 1998 letter.  
The veteran did not respond.  However, the veteran has 
submitted an October 1997 VA Form 20-5665, Financial Status 
Report.  Therefore, the Board will evaluate whether 
collection of the veterans debt would deprive her or her 
family of basic necessities using the information contained 
on that form.  On that form, the veteran reported that she 
was married, without children.  She and her spouse earned 
income of $2,558.77 per month, while they had total monthly 
expenditures of $2,647.39.  Thus, she reported a monthly 
shortfall of $88.62.  However, the Board notes that the 
veteran has submitted some excessive expenses.  She reported 
a monthly telephone bill of $67.00.  She also reported a 
monthly bill for cigarettes of $92.00.  The Board notes that 
without her exorbitant monthly cigarette bill, the veteran 
would have a monthly surplus.  The veteran and her husband 
are also both driving new, and expensive vehicles.  They have 
reported total assets of $22,507.  This includes investment 
property in the amount of $4,800.00, and a Janus fund 
reported at $103.69.  However, the veteran also reported that 
$50.00 monthly was being contributed toward the Janus fund, 
thus it appears that amount should have increased since 
October 1997.  The veteran reported numerous installment 
debts, notably two new automobiles.  Of those installments, 
only two were reported as past due, with a total of $500.00 
reported as past due.  In evaluating the veterans overall 
financial situation, the Board finds that to collect the 
remaining $10,000.00 debt in reasonable monthly installments 
would not deprive the veteran of basic necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist the veteran in 
purchasing the subject property, a single family residence, 
and thus remaining in residence on the property.  Regardless 
of whether the debt is collected, the veteran will not be in 
possession of the subject property.  Therefore, to collect 
the debt would not nullify the objective of the payment of 
the benefits.  The veteran has not shown any financial 
hardship which might require the use of those benefits to 
meet basic necessities.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of his mortgage 
loan, and that guaranty resulted in a substantial loss to the 
government.  VA has paid the sum of $14,570.59 to satisfy the 
loan guaranty on the veterans loan.  The government had to 
pay the lender that amount on the guaranty for that sum, 
resulting in a loss to the government, and a gain by the 
veteran who did not have to pay that amount.  VA has already 
waived recovery of $4,570.59 of the veterans debt.  For VA 
to waive recovery of the remaining $10,000.00 amount would 
clearly result in an substantial unfair gain to the veteran.  
The Board also notes that the evidence does not show that the 
debtor has changed position to her detriment due to her 
reliance upon the receipt of VA benefits, as the issue here 
is recovery of debt without regard to any cessation of 
periodic payments.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that is not contrary to equity 
and good conscience to deny the veterans claim of 
entitlement to waiver of recovery of the loan guaranty 
indebtedness of the remaining amount of $10,000.00 and to 
require payment of the remaining balance of $10,000.00 of the 
loan guaranty indebtedness, with accrued interest.  In making 
this decision, the Board has specifically relied upon the 
level of fault of the veteran in creating the debt, the fact 
that to collect the debt will not deprive her or her family 
of any basic necessities, and the enormous and unfair gain to 
the veteran which would result from failure to collect the 
outstanding portion of the debt.  38 U.S.C.A. § 5107, 5302 
(West 1991); 38 C.F.R. § 1.962, 1.964, 1.965 (1998).


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
